Citation Nr: 1801226	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-27 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 


INTRODUCTION

The Veteran had active military service from March 1955 to October 1966 with additional service in the Air Force Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 
The Veteran testified before the Board at a November 2017 hearing conducted at the RO.  A transcript of this hearing is of record. 

The Board notes that a supplemental statement of the case dated in June 2015 for an issue of service connection for hypertension appears to be in error as a review of the claims file discloses no active appeal for an issue of service connection for hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran, whose military occupational specialty (MOS) was as a jet engine mechanic and crew chief, has submitted credible corroborating evidence to support his reported stressors related to the death of a pilot who flew one of the jets he had serviced.  

2.  The Veteran's service included temporary duty in Vietnam as conceded in a June 2015 VA administrative decision.

3.  The medical evidence of record demonstrates that the Veteran does meet the diagnostic criteria for PTSD, with evidence linking this diagnosed to this claimed stressors.

4.  The Veteran has an acquired psychiatric disorder of PTSD that is as likely as not related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for PTSD.  This award represents a full grant of this appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 38 C.F.R. § 3.303(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran contends that service connection is warranted for PTSD.  He has alleged service in Vietnam and described some stressors related to a temporary duty deployment to Vietnam where he serviced and inspected jets used in combat.  At his November 2017 hearing, and elsewhere in written statements, he reported one of his stressors involving his MOS of a jet engine mechanic included that involving a pilot, R. B., who was killed in Vietnam during a crash landing of one of the jets he had serviced.  This took place in 1965 during a time in which the Veteran had been sent over to service jets in DaNang, Vietnam for a period of six months.  Additionally he described stressors involving his work as a jet engine mechanic, including the possibility of getting sucked into an engine and a stressor of a fellow crew chief killed by accidentally deploying an ejector seat.  He also described hearing shelling when he was in DaNang and also indicated that he had to help recover crashed aircraft that contained body parts.  Transcript at pg. 3-6, 8, 11-12, 15.  See also correspondence dated November 13, 2015, with article about the pilot R.B. killed in July 1965.  

Service personnel records confirm that his MOS was of an aircraft mechanic and a crew chief with duties including jet engine removal, testing and troubleshooting, and he had foreign service that included England, Thailand and the Philippines although there is no specific mention of Vietnam.  However he served with the 479th FLD Maintenance Squadron from February 1964 for May 1966 and his DD-214 confirms receipt of the Vietnam service medal.  Of note, the VA has conceded service in Vietnam per an Administrative Decision of June 16, 2015 which conceded temporary service in DaNang Air Base in Vietnam in 1965 with the 479th FLD Maintenance Squadron, which per JSRRC historical research had disclosed documents showing this unit deployed to DaNang Vietnam during 1965.  An Extract of History of the 479th Fighter Wing entered in June 13, 2014 showed that there was a rotational commitment to combat ready forces to Vietnam and also confirmed that a pilot, Captain R.B. was fatally injured attempting an emergency landing at Chu Lai in July 1965.

The record contains a diagnosis of PTSD.  It is noted that his service treatment records are negative for psychiatric problems, and records shortly after active service are negative for a psychiatric diagnosis, including an October 1969 Air Force Reserve examination to determine his fitness for flight line clearance, which concluded that there was no psychiatric diagnosis and no psychiatric contra-indication to flight line clearance.  See 104 pg. STRs (Dental), 7/26/66 at pg. 6, 39.  

In January 2008 the Veteran was assessed with a positive PTSD and depression screen on initial evaluation at the VA clinic in Loma Linda.  Later in August 2008 he was noted to be stable on medications with PTSD assessed.  See 16 pg. VA records entered 2/12/09.  He continued to receive treatment for diagnosed PTSD in subsequent VA records through 2015, with this diagnosis repeatedly shown on problem lists.  Among the trauma history reported among these records, the stressors included his ongoing grief about a pilot who he knew only by name who was killed in a plane crash as well as stressors involving the risk of getting sucked in an aircraft engine, as reported in a June 2014 record.  He was noted to have nightmares about the pilot as reported in an August 2013 record.  His PTSD symptoms repeatedly treated included nightmares, flashbacks, hyperstartle and avoidance.  See 531 pg. CAPRI, 9/30/15 at pgs.  1, 25, 38, 46, 56, 80, 140, 530.   

In May 2013, the Veteran underwent a VA examination to address his PTSD claim.  Following examination, the examiner confirmed that the Veteran meets the criteria for a diagnosis of PTSD with no other psychiatric diagnoses given.  Two stressors were reported; first he reported stress over the knowledge that Napalm bombs he helped prepare had killed hundreds of North Vietnamese.  The second stressor involved the pilot fatality that happened after the Veteran had repaired an oil leak in the aircraft that the pilot flew and crashed at an alternate airfield after sustaining anti-aircraft damage.  The examiner opined that both stressors were adequate to support his PTSD diagnosis.  The examiner initially determined that neither stressor was related to fear of hostile or terrorist activity.  However in a later addendum in May 2013, the same examiner revised the opinion finding that the stressor of the pilot's fatal crash was related to a fear of hostile military activity because this crash was the result of enemy activity.  In the May 2013 examination the examiner gave an opinion that the Veteran's PTSD was caused by or the result of the in-service stressors.  The examiner conceded that these PTSD symptoms were exacerbated by the death of the Veteran's son in 1970 which had been reported in his post-service history.  

The Board finds that the evidence is in at least relative equipoise as to whether the Veteran currently has PTSD related to service.  His PTSD has been linked to a confirmed stressor, the confirmed death of the pilot in Vietnam which is confirmed by official sources which also confirmed the Veteran's unit in which he served had been sent to Vietnam in 1965.  The stressor of the impact of the pilot's death on the Veteran is also consistent with his duties and responsibilities as an aircraft mechanic and crew chief with the 479th Fighter Wing.  Having found that the PTSD has been linked by competent medical evidence to a confirmed stressor there is no need to further address service connection based on fear of hostile or terrorist activity. 

In this matter, reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 3.102.  As such, the Board finds that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


